DETAILED ACTION
Allowable Subject Matter
Claims 1-7, 9-21 and 23 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, and similarly regarding claims 9, 14, 18, 20 and 23, the prior art of record, alone or in combination, fails to teach at least “directing the focus of attention of the computer-implemented system to the specified area of the first image of the sequence of images, wherein the focus of intention is determined in response to a question that is asked by a user and the focus of attention is in accordance with an expected latency between the delivery of the user's question and the user's attention to the image or images that the user's question references.”
At best, Krishnaswamy et al (US 20180276841) teaches in ¶92 Process 900 may include “perform pre-processing on at least one image” 902; “perform object region proposal generation to determine candidate regions of interest (ROIs)” 904.
At best, Kalvin et al (US 20170039624) teaches in ¶137  Display 270 illustrates one embodiment of a physical display of the resultant determined cigar brand, retailer contact info and sale price; other features are contemplated to be can be displayed, at user option of customer, for example, history of the brand, history of the artwork, images of production facilities, list of ingredients, type of tobacco leaves, etc.).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN KY whose telephone number is (571)272-7648. The examiner can normally be reached Monday-Friday 9-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN KY/Primary Examiner, Art Unit 2669